Citation Nr: 1538633	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  13-02 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1.  Entitlement to an initial compensable rating for status post left breast biopsy with residual scars prior to May 11, 2012.

2.  Entitlement to a rating in excess of 20 percent for status post left breast biopsy with residual scars after May 11, 2012. 


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1982 to September 1983 and from October 1985 to October 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted service connection for status post left breast biopsy with residual scars and assigned an initial noncompensable rating effective January 11, 2008.  In a December 2012 rating decision, the disability evaluation rating was increased to 20 percent, effective May 12, 2012.


FINDINGS OF FACT

1.  Prior to October 23, 2008, the three residuals scars located on the Veteran's left breast were superficial, stable, covered a total area of less than one (1) square centimeter (sq. cm.), were not painful on objective examination, and did not limit function of the affected part.

2.  From October 23, 2008, the three residuals scars on the Veteran's left breast were superficial, stable, and painful, but did not limit function or result in a disabling effect other than pain.  


CONCLUSION OF LAW

1.  The criteria for an initial 20 percent rating, but no higher, for three residual scars of a left breast biopsy are met from October 23, 2008.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.118, Diagnostic Codes 7804, 7805 (2002, 2008, 2015).

2.  The criteria for a rating higher than 20 percent for three residual scars of a left breast biopsy after May 11, 2012, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.118, Diagnostic Codes 7804, 7805 (2008, 2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA has satisfied the notice requirements of the VCAA.  This appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  The Veteran was provided an examination in May 2012.  The examination report is adequate for the purposes of deciding the claim on appeal because the examiner conducted a physical examination, reviewed the medical history, and described the disability in sufficient detail so that the Board's evaluation is an informed determination.  The examiner also adequately assessed the functional impairment resulting from the Veteran's service-connected scars.  

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  

Entitlement to a Higher Initial Rating for Residual Scars of a Left Breast Biopsy

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for different periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1.  VA is required to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Service treatment records show the Veteran underwent a left breast biopsy in 1982 for benign fibrocystic disease.  She underwent a second a left breast biopsy in March 1986.  Clinical notes dated in April 1986 show she complained of pain in the area and requested a permanent or long-term profile due to breast pain.  Notes from this consultation indicate that the site of the biopsy was "nicely healed" and the Veteran had "excellent scar maturation."  Two physicians concurred that a long-term profile was not necessary and she was given a temporary profile of only 10 days.  The Veteran underwent a third left breast biopsy in May 1988, which was preceded by a complaint of pain in both breasts, and pain when running.  An August 1988 record shows pain was present at the biopsy site two months later.  In September 1988, the Veteran was noted to have developed painful scar tissue at the biopsy area.  A physical examination was deferred, but a diagnosis of painful scar was provided based on the Veteran's complaints.  In October 1988, she reported experiencing tenderness at the biopsy sites.  Again, two physicians concurred that she did not warrant a permanent profile.

Service connection is currently in effect for status post left breast biopsy with residual scars, rated noncompensable (0 percent disabling) under DC 7805 effective from January 11, 2008.  The Veteran asserts a higher rating is warranted.

The criteria used to evaluate disabilities involving the skin were revised effective September 23, 2008.  

In VAOPGCPREC 3-2000 (April 2003), VA's General Counsel held that when a provision of the VA rating schedule is amended while a claim for an increased rating under that provision is pending, a determination as to whether the intervening change is more favorable to the Veteran should be made.  If the amendment is more favorable, that provision should be applied to rate the disability for periods from and after the effective date of the regulatory change.  The effective date of a liberalizing law or VA issue is no earlier than the effective date of the change.  However, none of the applicable precedent decisions or laws, regulations or General Counsel Opinions prohibits the application of a prior regulation to the period on or after the effective date of a new regulation.  

Accordingly, the Board will first discuss the appropriate rating for the Veteran's scars under the criteria in effect at the time she filed her claim.  See 38 C.F.R. § 4.118, DCs 7800-7805 (2002).  The appropriate rating for the Veteran's scars, under the revisions that became effective October 23, 2008, will be discussed separately.

Under DC 7800 disfigurement of the head, face, or neck were evaluated based on characteristics of disfigurement.  This Code is inapplicable here, as the scars in question are on the Veteran's left breast.  

Under DC 7801, scars, other than head, face, or neck, that are deep or that cause limited motion warrant a 10 percent rating if the area or areas exceed 6 square inches (39 sq. cm).  A 20 percent rating requires an area or areas exceeding 12 square inches (77 sq. cm).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801 (2002).  There is no evidence showing the Veteran's left breast scars are deep or have caused limited motion.

A maximum rating of 10 percent is assigned for scars, other than the head, face or neck that are superficial, do not cause limited motion, and measure 144 square inches or greater.  38 C.F.R. § 4.118, DC 7802 (2002).  There is no evidence showing the Veteran's left breast scars have measured 144 square inches or greater.

A maximum rating of 10 percent is assigned for scars that are superficial and unstable.  38 C.F.R. § 4.118, DC 7803 (2002).  Note (1) to DC 7803 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) to DC 7803 defines a superficial scar as one not associated with underlying soft tissue damage.  There is no evidence showing the Veteran's left breast scars have been unstable at any time.

Diagnostic Code 7804 also provides for a maximum rating of 10 percent for scars that are superficial and painful on objective demonstration.  38 C.F.R. § 4.118, DC 7804 (2002).  A history of tender breast scars is noted in a September 1988 service treatment record, but that was based on the Veteran's subjective complaints since a physical examination was deferred.  Moreover, since the grant of service connection in Janary 2008 and until a VA examination May 2012, there is no evidence in the available medical treatment records showing the Veteran's left breast scars were painful on objective examination such that she is entitled to a separate, compensable rating under DC 7804.  As such, a compensable 10 percent rating is not warranted under Diagnostic Code 7804.

Other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118, DC 7805 (2002).  There is no evidence showing limitation of function of the Veteran's left breast or anterior trunk due to her service-connected scars.  

Diagnostic Code 7806 is not applicable in this case as it addresses dermatitis or eczema.  38 C.F.R. § 4.118, DC 7806 (2002).  

As noted, the criteria used to evaluate disabilities involving the skin were revised, effective October 23, 2008.  See 73 Fed. Reg. 54710 (Oct. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805.  The revisions are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  Here, the RO evaluated the Veteran's left breast scars using the revised criteria in the December 2012 rating decision and subsequent statement of the case.

Under the criteria that became effective October 23, 2008, DC 7800 (which pertains to scars on the head, face, and neck) was not changed in a manner that is outcome determinative in this case.  This Code remains inapplicable as the scars in question are on the Veteran's left breast.  

Diagnostic codes 7801 and 7802 remain inapplicable in this case under the 2008 revisions.  Diagnostic Code 7801 provides ratings for scars that are deep and nonlinear, but the area of the scars must be at least 39 sq. cm. to be compensable.  The May 2012 VA examination revealed two of the scars on the Veteran's left breast are deep and nonlinear.  However, these scars both measured .3 cm. by .3 cm.  This correlates to a total area of less than 1 sq. cm.  Thus, a compensable rating under Diagnostic Code 7801 is not warranted.  

Diagnostic Code 7802 provides a 10 percent rating for superficial and nonlinear scars that cover an area or areas of 929 sq. cm.  As previously noted, the Veteran's nonlinear scars cover a total area of less than 1 sq. cm.  Thus, a compensable rating under this Code is not warranted.  Under the 2008 revisions, DC 7803 was removed.  38 C.F.R. § 4.118, DCs 7800-7805 (2008).

The Veteran's three scars are currently rated under Diagnostic Code 7804, as painful or unstable scars.  Diagnostic Code 7804 provides a 20 percent rating for three or four scars that are unstable or painful.  The revised Code does not include a specific requirement of pain on objective examination.  If the scars are both painful and unstable, 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note 2.  

Here, the AOJ assigned a 20 percent rating essentially under Diagnostic Code 7804, effective May 12, 2012, based on the results of a May 2012 examination showing three painful scars on the left breast.  However, a 20 percent rating is warranted from October 23, 2008 as there is no requirement of an objective demonstration of painful scars in the revised criteria and the Veteran essentially asserts that her scars have always been painful.  A higher rating of 30 percent is not warranted under this diagnostic code because the Veteran is service-connected for less than five scars.  Moreover, the May 2012 VA examination report establishes her scars are not unstable.  Therefore, a 10 percent rating will not be added to the 20 percent already in effect.

The Veteran essentially asserts that her scars have always been painful.  She is competent to report observable symptomatology such as pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the revised criteria (which do not include a specific requirement of pain on objective examination) are applicable for rating her scar disability only for periods from and after the effective date of the regulatory change, which is October 23, 2008.  Prior to the regulatory change, the Veteran's left breast scars were not shown to be painful on objective examination such that she was entitled to a compensable rating under DC 7804.  Therefore, a 20 percent rating is warranted in this case, but only from October 23, 2008.  

Diagnostic Code 7805 allows for an evaluation of the disabling effects of scars not considered under Diagnostic Codes 7800 to 7804 under an appropriate diagnostic code.  However, the evidence in this case does not establish any disabling effects that are not contemplated under Diagnostic Codes 7800 to 7804.  Diagnostic Code 7804 fully contemplates the pain reported by the Veteran.  Thus, a rating under Diagnostic Code 7805 is not warranted.

All applicable diagnostic codes and regulations have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The evidence establishes the Veteran is entitled to an initial 20 percent rating under 38 C.F.R. § 4.118, Diagnostic Code 7804, for three painful, but stable, residual scars of a left breast biopsy, but only from October 23, 2008.  A higher rating is not warranted at any point during the appeal period.  Fenderson, 12 Vet. App. at 125-26.  

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1), but this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's scars are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria address irregularity, instability, and pain, as well as additional functional impairment, resulting from scars.  The Veteran has not reported or presented symptoms outside the rating criteria.  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.

The Board has also considered a total disability based on individual unemployability (TDIU), as a claim for increased compensation can encompasses a claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  The Veteran does not meet the schedular percentage requirements for TDIU.  See 38 C.F.R. § 4.16(a).  However, it is VA policy is to grant TDIU in all cases where the service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning TDIU on an extra-schedular basis in the first instance, but must adjudicate whether referral to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b) is warranted.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Here, there is no evidence of unemployability and the Veteran has not alleged that her scars render her unemployable.  She has been employed as a legal assistant during the pendency of this appeal.  Moreover, while the May 2012 VA examiner indicated the residual scars on the Veteran's left breast would limit her ability to work in an occupation or activity that requires extended periods of running; her current job duties reportedly include computer work and lifting files.  Therefore, the question of entitlement to a TDIU is not raised.


ORDER

From October 23, 2008 to May 11, 2012, an initial rating of 20 percent, but no higher, for status post left breast biopsy with residual scars is granted.

From May 11, 2012, a rating in excess of 20 for status post left breast biopsy with residual scars is denied.



____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


